     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 1 of 9 Page ID #:2377



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
18
                 Plaintiff,                   GOVERNMENT’S RESPONSE TO DEFENDANT
19                                            MICHAEL JOHN AVENATTI’S FOURTH EX
                      v.                      PARTE APPLICATION FOR BAIL PENDING
20                                            TRIAL; DECLARATION OF JULIAN L.
     MICHAEL JOHN AVENATTI,                   ANDRÉ
21
                 Defendant.
22

23           Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Julian L. André and

26   Brett A. Sagel, hereby files its response to defendant MICHAEL JOHN

27   AVENATTI’s fourth ex parte application for bail pending trial (CR

28   136).
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 2 of 9 Page ID #:2378



 1         This response is based upon the attached memorandum of points

 2   and authorities, the declaration of Julian L. André, the files and

 3   records in this case, and such further evidence and argument as the

 4   Court may permit.     The government also incorporates by reference its

 5   oppositions (CR 120, CR 127, CR 131) to defendant’s prior ex parte

 6   applications for bond pending trial.

 7    Dated: April 5, 2020                 Respectfully submitted,

 8                                         NICOLA T. HANNA
                                           United States Attorney
 9
                                           BRANDON D. FOX
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12
                                           JULIAN L. ANDRÉ
13                                         BRETT A. SAGEL
                                           Assistant United States Attorney
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 3 of 9 Page ID #:2379



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2         Defendant MICHAEL JOHN AVENATTI (“defendant”) has filed a fourth

 3   ex parte application for bail pending trial in which defendant again

 4   seeks a “forthwith release.”       (CR 136.)    During the March 31, 2020,

 5   telephonic status conference, this Court stated:

 6         [T]he Court has not lost sight and neither should the
           parties of this Court's finding and the Ninth Circuit's
 7         affirmance, that Avenatti is a danger to the community. I'm
           looking for constructive ways to have him released, and
 8         these are my minimum terms to see that that's accomplished.

 9   (CR 132 at 6:7-12 (emphasis added).)        Crucially, defendant has again

10   ignored or failed to comply with this Court’s prior orders and

11   directives regarding the “minimum terms” under which the Court would

12   be willing to grant defendant a temporary release.           As a result, the

13   government continues to oppose defendant’s request for temporary

14   release under 18 U.S.C. § 3142(i).

15         On March 27, 2020, and March 31, 2020, this Court set forth in

16   detail the minimum terms under which it would be willing to grant

17   defendant temporary release under Section 3142(i), as well as the

18   steps defendant would need to take before the Court could rule on

19   defendant’s request.      (See CR 128 (Minute Order); CR 132

20   (Transcript); CR 134 (Minute Order).)         Defendant has failed to comply

21   with the Court’s prior orders and directions in numerous ways,

22   including the following:

23         First, the Court has explicitly stated that, before the Court

24   rules on defendant’s request for temporary release, Pretrial Services

25   will need to interview defendant’s proposed surety, Hubert Bromma,

26   and defendant’s proposed custodian, Jay Manheimer, and prepare a

27   report regarding their suitability. (CR 132 at 3:23-4:3; CR 134.)

28   Only after Pretrial Services and the government indicate that
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 4 of 9 Page ID #:2380



 1   Mr. Bromma and Mr. Manheimer are acceptable would the Court “continue

 2   moving forward.”     (CR 132 at 7:15-17.)      Defendant has largely ignored

 3   this requirement.     Although defendant’s counsel states that he

 4   provided Pretrial Services with the contact information for

 5   Mr. Bromma and Mr. Manheimer (CR 136 at 2), the ex parte application

 6   is silent on when defendant’s counsel did so.          More importantly, it

 7   does not appear that Pretrial Services has had an opportunity to

 8   interview them yet or prepare the required report regarding their

 9   suitability to serve as custodians.1        Nor has defendant provided the

10   government with any further information regarding these individuals

11   so that it could conduct its own evaluation and, potentially,

12   expedite the process.2      (André Decl. ¶ 3.)     As the Court and the

13   government still do not have sufficient information to evaluate

14   whether Mr. Bromma or Mr. Manheimer constitute appropriate surety

15   and/or custodian under § 3142(i), defendant’s application must again

16   be denied.

17         Second, defendant also requests that he be immediately released

18   from custody –- before the $500,000 secured bond from Mr. Bromma has

19   been approved and is in place.       (CR 136 at 6.)     The Court has already

20   rejected this proposal, stating that any release order would be

21
           1The Proposed Order defendant submitted also does not provide
22   any opportunity for the Court or the government to evaluate whether
     Mr. Bromma and Mr. Manheimer are appropriate custodians or sureties
23   prior to defendant’s release. (CR 136-1.) Instead, the Proposed
     Order indicates that defendant would be released immediately after
24   Pretrial Services approves an unidentified surety. (CR 136-1, ¶ 1.)
          2 Based on the limited information available online, the
25
     government does have some preliminary concerns regarding Mr. Bromma’s
26   suitability to serve as a surety or custodian in this case. For
     example, Mr. Bromma appears to be the author of a book titled “How to
27   Invest in Offshore Real Estate and Pay Little or No Taxes,” available
     at https://www.amazon.com/Invest-Offshore-Estate-Little-
28   Taxes/dp/0071470093.

                                             2
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 5 of 9 Page ID #:2381



 1   “contingent on the additional bonds being approved and in place prior

 2   to release.”      (CR 128 at 2 (emphasis in original).)       Given this

 3   Court’s prior finding that defendant is a danger to the community (CR

 4   128; CR 132 at 6:3-6:12), there is no basis for the Court to

 5   reconsider its prior ruling and allow defendant to be released before

 6   the secured bond is approved.3       Nor can defendant credibly claim that

 7   immediate release is necessary because this process would take too

 8   long.       (CR 136 at 8, ¶ 3.)   Defendant has known since at least March

 9   27, 2020, that a secured bond may be required and would need to be in

10   place “prior to release” (CR 127 at 20; CR 128 at 2), yet has waited

11   until now to start making the necessary arrangements.

12           Third, this Court has twice ruled that defendant will need to be

13   quarantined for fourteen days at the Metropolitan Correctional Center

14   in New York (“MCC New York”) prior to his temporary release.             (CR

15   128; CR 132; CR 134.)      Most recently, the Court stated: “I see no

16   point in releasing him to the public until we have some assurance

17   that going out the door from MCC he is not infected.”           (CR 132 at

18   4:4-7.)      Despite these prior rulings, defendant again requests this

19   Court release defendant immediately from MCC New York without

20   undergoing any such quarantine.        (CR 136 at 5.)    Although defendant’s

21   application notes that additional individuals at MCC New York have

22   tested positive for COVID-19 since his last application, the number

23   of positive cases are increasing rapidly throughout the country, not

24   just in BOP facilities.      And, contrary to defendant’s position, the

25

26           3
            The government notes that defendant has not provided the Court
     or the government with any specific information regarding the
27   property that Mr. Bromma intends to use for the $500,000 secured
     portion of the $1,000,000 bond. At this point, there is no evidence
28   that such a property exists, let alone that there is sufficient
     equity in the property to support a $500,000 secured bond.
                                        3
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 6 of 9 Page ID #:2382



 1   fact that additional inmates at MCC New York have tested positive for

 2   COVID-19 actually supports this Court’s ruling that defendant must be

 3   quarantined for fourteen days prior to release.          Defendant should not

 4   be released from custody and allowed to travel across the country

 5   until BOP and the United States Marshals Service are confident

 6   defendant has not been infected with COVID-19.

 7         Fourth, defense counsel made no effort to confer with the

 8   government regarding a proposed release order (André Decl. ¶ 5),

 9   despite being directed by the Court to do so (CR 132 at 7:7-10).

10   As a result, the proposed order defendant has submitted (CR 136-1) is

11   woefully deficient, and fails to include many of the conditions of

12   temporary release that this Court previously indicated would be

13   necessary.    For example, among other things, the proposed order

14   defendant submitted does not include the previously imposed

15   conditions of release, does not include any ”stated mechanism to

16   enforce limitations on [defendant’s] ability to make funds or asset

17   transfers” (CR 128 at 2), does not “include the three conditions

18   which the Government outline[d] in its [March 27, 2020] opposition”

19   (id. (citing CR 127 at 22-23)), does not require defendant’s

20   custodian to “acknowledge the terms upon which the defendant is being

21   released and acknowledge that if he observes any violation he assumes

22   the obligation to promptly advise the pretrial services officer” (CR

23   134), and does not state that the electronic monitoring is at

24   defendant’s expense.

25         Finally, although the Court found that there are “extraordinary

26   circumstances here” and said that “neither side need to revisit that

27   issue in any future court filing” (CR 134), defendant devotes the

28   majority of his ex parte application doing exactly that (CR 136 at 2-

                                             4
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 7 of 9 Page ID #:2383



 1   6).   Defendant’s generalized arguments regarding the conditions at

 2   MCC New York do not justify defendant’s failure to comply with this

 3   Court’s prior orders and have been rejected by a number of district

 4   judges in the Southern District of New York.          Given the Court’s prior

 5   order (CR 134), however, the government will not further respond to

 6   these arguments unless directed to do so.

 7         This Court has repeatedly identified the terms and conditions

 8   upon which it would be willing to grant defendant a temporary

 9   release, and the specific additional steps defendant needs to take

10   before any such release can be granted.         Yet, despite this Court’s

11   prior orders, defendant insists that he should be granted a forthwith

12   release –- before the Court or the government can evaluate whether

13   Mr. Bromma and Mr. Manheimer constitute appropriate persons under

14   Section 3142(i), before the required secured bond is in place,

15   without any period of quarantine or evaluation to protect the public,

16   and without many of the specific conditions of release the Court

17   previously indicated would be necessary.         Defendant and his counsel

18   continue to demonstrate that they are either unable or unwilling to

19   follow this Court’s directions, thereby wasting valuable judicial and

20   government resources during a time when such resources are already

21   stretched thin.     This Court should deny defendant’s request.

22

23

24

25

26

27

28

                                             5
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 8 of 9 Page ID #:2384



 1                          DECLARATION OF JULIAN L. ANDRÉ
 2         I, Julian L. André, declare as follows:

 3         1.    I am an Assistant United States Attorney (“AUSA”) in the

 4   United States Attorney’s Office for the Central District of

 5   California.    Together with AUSA Brett A. Sagel, I am assigned to

 6   represent the government in United States v. Michael John Avenatti,

 7   SA CR 19-61-JVS.

 8         2.    Since defendant filed his initial ex parte application for

 9   bond pending trial on March 18, 2020, defense counsel has never

10   attempted to confer with the government regarding defendant MICHAEL

11   JOHN AVENATTI’s (“defendant’s”) request to be temporarily released.

12         3.    To date, defense counsel has not provided me or AUSA Sagel

13   with any information regarding defendant’s proposed custodian, Jay

14   Manheimer, or defendant’s proposed surety, Hubert Bromma.

15         4.    To date, defense counsel has not provided me or AUSA Sagel

16   with any specific information regarding the property defendant claims

17   that Mr. Bromma has agreed to use for the $500,000 secured portion of

18   defendant’s bond.

19         5.    At no point prior to the filing of defendant’s fourth ex

20   parte application, did defense counsel provide me or AUSA Sagel a

21   copy of the proposed order defendant submitted, or seek to confer

22   with us regarding what specific terms should be included in the

23   proposed order.     Indeed, government counsel first learned of

24   defendant’s instant ex parte application when the filing notification

25   came through the Court’s CM/ECF system.

26         ///

27         ///

28         ///
     Case 8:19-cr-00061-JVS Document 137 Filed 04/05/20 Page 9 of 9 Page ID #:2385



 1           I declare under penalty of perjury under the laws of the United

 2   States of America that the foregoing is true and correct and that

 3   this declaration is executed at Los Angeles, California, on April 5,

 4   2020.

 5

 6                                               JULIAN L. ANDRÉ
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
